MEMORANDUM **
Juan Manuel Diaz-Aguilar, a native and citizen of Mexico, petitions for review of the decision of the Board of Immigration Appeals denying his motion to reopen the underlying denial of his application for cancellation of removal based on his failure to establish exceptional and extremely unusual hardship to his United States citizen children.
In his motion to reopen, petitioner asserted exceptional and extremely unusual hardship based on the new evidence that his children are suffering from obesity and related conditions. We conclude that the BIA considered the new evidence, and acted within its broad discretion in determining that the evidence was insufficient to warrant reopening. See Singh v. INS, 295 F.3d 1037, 1039 (9th Cir.2002) (the BIA’s denial of a motion to reopen shall be reversed only if it is “arbitrary, irrational, or contrary to law”).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.